The Disciplinary Review Board having filed with the Court its decision in DRB 17-320, recommending on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that JACQUELINE R. HARRIS of WEST ORANGE, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since May 3, 2013, pursuant to Orders of this Court filed April 3, 2013 and May 31, 2017, be disbarred for violating RPC 1.15(a), and the principles of In re Wilson, 81 N.J. 451, 409 A. 2d 1153 (1979) (knowing misappropriation of client funds), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And JACQUELINE R. HARRIS having failed to appear on the Order to Show Cause why she should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JACQUELINE R. HARRIS be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that JACQUELINE R. HARRIS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that JACQUELINE R. HARRIS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JACQUELINE R. HARRIS pursuant to Rule 1:21-6 be restrained **132from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.